DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: Applicant’s dependent claim 6 recites a Markush group, including the claimed member “sodium or potassium aluminate”.  Examiner recommends amending said claim to recite two members, that is, “sodium aluminate” and “potassium aluminate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/055814 A1 to Huntsman P&A UK Limited (hereinafter “Huntsman”) (cited in Applicant’s IDS filed March 11, 2021).

Referring to Applicant’s independent claim 11, Huntsman teaches a pigmented plastic article (See Abstract; the polymer composition or masterbatches or articles formed therefrom of Huntsman are equivalent to Applicant’s claim term “a pigmented plastic article”) comprising alumina-coated titanium dioxide particles prepared according to the method of claim 1 dispersed in a polymer material (page 4, ll. 20-29; page 8, ll. 16-26; page 16, ll. 18-24; page 21, ll. 4-7 of Huntsman).  The claim language “alumina-coated titanium dioxide particles prepared according to the method of claim 1” is product-by-process language.  If Applicant’s claimed alumina-coated titanium dioxide particles are the same as or obvious from the alumina-coated titanium dioxide particles taught by Huntsman, then Applicant’s claimed alumina-coated titanium dioxide particles are unpatentable even though the alumina-coated titanium dioxide particles of Huntsman are made by a different process. MPEP 2113 [R-10.2019] (I)  In the instant case, even though the alumina-coated titanium dioxide particles of Huntsman are made by a different process, the alumina-coated titanium dioxide particles of Huntsman are the same as or obvious from Applicant’s claimed alumina-coated titanium dioxide particles.  For this reason, Applicant’s claimed alumina-coated titanium dioxide particles, and pigmented plastic article too, are unpatentable over the alumina-coated titanium dioxide particles taught by Huntsman.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,646,037 B1 to El-Shoubary et al. (hereinafter “El-Shoubary”).

Referring to Applicant’s independent claim 11, El-Shoubary teaches a pigmented plastic article (See Abstract; the treated pigments incorporated into polymeric matrices of El-Shoubary are equivalent to Applicant’s claim term “a pigmented plastic article”) comprising alumina-coated titanium dioxide particles prepared according to the method of claim 1 dispersed in a polymer material (col. 3, ll. 36-40; col. 4, ll. 49-60; col. 9, ll. 5-36; col. 9, ll. 38-57; col. 10, l. 38 – col. 11, l. 10; col. 11, l. 12 – col. 12, l. 9; Examples 1, 2 and 4-6 of El-Shoubary).  The claim language “alumina-coated titanium dioxide particles prepared according to the method of claim 1” is product-by-process language.  If Applicant’s claimed alumina-coated titanium dioxide particles are the same as or obvious from the alumina-coated titanium dioxide particles taught by El-Shoubary, then Applicant’s claimed alumina-coated titanium dioxide particles are unpatentable even though the alumina-coated titanium dioxide particles of El-Shoubary are made by a different process. MPEP 2113 [R-10.2019] (I)  In the instant case, even though the alumina-coated titanium dioxide particles of El-Shoubary are made by a different process, the alumina-coated titanium dioxide particles of El-Shoubary are the same as or obvious from Applicant’s claimed alumina-coated titanium dioxide particles.  For this reason, Applicant’s claimed alumina-coated titanium dioxide particles, and pigmented plastic article too, are unpatentable over the alumina-coated titanium dioxide particles taught by El-Shoubary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,737,194 to Jacobson (hereinafter “Jacobson”).

Referring to Applicant’s independent claim 1, Jacobson teaches a method of enhancing the durability of a titanium dioxide material (See Abstract), comprising: a) mixing citric acid (col. 2, ll. 6-10, 33-35; col. 3, ll. 38-41; Example 1) and an alumina source (col. 3, ll. 13-16, 44-47; Example 1) with an aqueous slurry of titanium dioxide particles and water (col. 2, ll. 61-63; col. 3, ll. 35-37; Example 1) to form a mixture (col. 3, ll. 13-18, 44-47; Example 1), the mixture having an acidic pH (col. 2, ll. 36-38; col. 3, ll. 1-5, 37-40; Example 1); and b) raising the pH of the mixture to a pH of 7.5 to form alumina-coated titanium dioxide particles (col. 3, ll. 16-18, 50-51; Example 1).  The exemplary pH value taught by Jacobson renders obvious Applicant’s claimed range. The exemplary pH value taught by Jacobson shares the highest endpoint of Applicant’s claimed range of “no more than about 7.5”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Jacobson teaches the amount of citric acid in the mixture ranges from 100% to 300% of the cerium ion concentration (col. 3, ll. 6-10), and the cerium ion concentration is 0.05%-2% by weight of the titanium dioxide particles (col. 2, l. 68 – col. 3, l. 1).  Given the range from 100% to 300%, the resultant citrate ion concentration, and citric acid concentration too, is 0.05%-2% to 0.15%-6% by weight of the titanium dioxide particles (col. 2, l. 68 – col. 3, l. 1; col. 3, ll. 6-10).  The citric acid concentration taught by Jacobson renders obvious Applicant’s claimed range.  The citric acid concentration taught by Jacobson overlaps Applicant’s claimed range of “at least about 0.1% by weight, based on the weight of the titanium dioxide particles”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 3, Jacobson teaches the amount of citric acid in the mixture is 0.05%-2% to 0.15%-6% by weight of the titanium dioxide particles (col. 2, l. 68 – col. 3, l. 1; col. 3, ll. 6-10).  The citric acid concentration taught by Jacobson renders obvious Applicant’s claimed range.  The citric acid concentration taught by Jacobson overlaps Applicant’s claimed range of “about 0.1% to about 0.5% by weight, based on the weight of the titanium dioxide particles”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Jacobson teaches the amount of the alumina source in the mixture constitutes 0.5-10% by weight, based on the weight of the titanium dioxide particles (col. 2, ll. 48-50).  The amount of alumina taught by Jacobson renders obvious Applicant’s claimed range.  The amount of alumina taught by Jacobson shares the lowest endpoint and lies within Applicant’s claimed range of “at least about 0.5% by weight, based on the weight of the titanium dioxide particles”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 5, Jacobson teaches the amount of the alumina source in the mixture constitutes 0.5-10% by weight, based on the weight of the titanium dioxide particles (col. 2, ll. 48-50).  The amount of alumina taught by Jacobson renders obvious Applicant’s claimed range.  The amount of alumina taught by Jacobson shares the lowest endpoint and lies within Applicant’s claimed range of “about 0.5% to about 3% by weight, based on the weight of the titanium dioxide particles”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Jacobson teaches the alumina source is sodium aluminate (col. 3, ll. 13-16).

Referring to Applicant’s claim 7, Jacobson teaches the acidic pH of the mixture is 2-4 (col. 3, l. 3) or 2-7 (col. 3, ll. 4-5), and, in one exemplary embodiment, 3.0 (col. 3, ll. 38-41; Example 1).  The pH ranges and exemplary pH value taught by Jacobson renders obvious Applicant’s claimed range.  The pH ranges and exemplary pH value taught by Jacobson overlap and lie within Applicant’s claimed range of “less than about 5.5.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Jacobson teaches the acidic pH of the mixture is 2-4 (col. 3, l. 3) or 2-7 (col. 3, ll. 4-5), and, in one exemplary embodiment, 3.0 (col. 3, ll. 38-41; Example 1).  The pH ranges and exemplary pH value taught by Jacobson renders obvious Applicant’s claimed range.  The pH ranges and exemplary pH value taught by Jacobson overlap and lie within Applicant’s claimed range of “about 1.0 to about 4.0.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Jacobson teaches raising the pH of the mixture comprises raising the pH to a pH of 7.5 (col. 3, ll. 16-18, 50-51; Example 1).  The exemplary pH value taught by Jacobson renders obvious Applicant’s claimed range.  The exemplary pH value taught by Jacobson shares the highest endpoint of Applicant’s claimed range of “about 6.0 to about 7.5.” MPEP 2144.05 [R-10.2019] (I)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,737,194 to Jacobson (hereinafter “Jacobson”) as applied to claim 1 above, and further in view of United States Patent No. 6,646,037 B1 to El-Shoubary et al. (hereinafter “El-Shoubary”).

Referring to Applicant’s claim 10, Jacobson teaches a method of enhancing the durability of a titanium dioxide material (See Abstract of Jacobson), comprising: a) mixing citric acid (col. 2, ll. 6-10, 33-35; col. 3, ll. 38-41; Example 1 of Jacobson) and an alumina source (col. 3, ll. 13-16, 44-47; Example 1 of Jacobson) with an aqueous slurry of titanium dioxide particles and water (col. 2, ll. 61-63; col. 3, ll. 35-37; Example 1 of Jacobson) to form a mixture (col. 3, ll. 13-18, 44-47; Example 1 of Jacobson), the mixture having an acidic pH (col. 2, ll. 36-38; col. 3, ll. 1-5, 37-40; Example 1 of Jacobson); and b) raising the pH of the mixture to a pH of 7.5 to form alumina-coated titanium dioxide particles (col. 3, ll. 16-18, 50-51; Example 1 of Jacobson).  Despite Jacobson’s teachings, Jacobson does not teach explicitly the method further comprises the step of “treating the titanium dioxide particles with one or more surface treatments selected from inorganic phosphates, polyalcohols, alkanolamines, organosulfonic compounds, or combinations thereof” according to Applicant’s claim language.
However, El-Shoubary teaches a treatment for pigments using certain organosulfonic compounds, that imparts improved physical and chemical qualities including lacing resistance, improved dispersion and decreased chemical reactivity when these treated pigments are incorporated into polymeric matrices (See Abstract of El-Shoubary).  El-Shoubary teaches the treated pigments made according to present invention comprise a pigmentary base that is treated with an organosulfonic compound (col. 3, ll. 37-39 of El-Shoubary).  El-Shoubary teaches the resulting treated pigment may then be combined with a polymer to form a polymer matrix (col. 3, ll. 28-30 of El-Shoubary).  Additionally, El-Shoubary teaches the untreated pigmentary base or the treated pigment may be secondarily treated with polyalcohols such as trimethylolethane and trimethylolpropane or alkanolamines such as triethanolamine prior to addition of the organosulfonic compound or may be added subsequent to addition of the organosulfonic compound (col. 6, ll. 29-35 of El-Shoubary).  El-Shoubary teaches further one may also choose to treat with inorganic phosphates (col. 6, ll. 35-36 of El-Shoubary).  El-Shoubary teaches it has also been found, surprisingly and unexpectedly, that the treated pigments of this invention impart good lacing resistance to polymers into which they are incorporated (col. 7, ll. 22-24 of El-Shoubary).  El-Shoubary teaches lacing, which is believed to be a measure of volatility at a specific weight percent pigment loadings and processing temperatures, may manifest as a void or hole in a plastic film (col. 7, ll. 25-28 of El-Shoubary). Further, El-Shoubary teaches it has been found surprisingly and unexpectedly that pigments made according to the present invention exhibit excellent dispersion when incorporated into polymeric film articles (col. 7, ll. 29-32 of El-Shoubary).  There is a reasonable expectation the treated titanium dioxide particles of Jacobson can be modified further by adding any one of the organosulfonic compound (col. 3, ll. 37-39 of El-Shoubary) and/or polyalcohols such as trimethylolethane and trimethylolpropane (col. 6, ll. 29-35 of El-Shoubary) and/or alkanolamines such as triethanolamine (col. 6, ll. 29-35 of El-Shoubary) and/or inorganic phosphates (col. 6, ll. 35-36 of El-Shoubary) taught by El-Shoubary.  Just as both Jacobson and El-Shoubary teach treated titanium dioxide particles and their methods of fabrication (See Abstract of Jacobson; See Abstract of El-Shoubary) and specifically teach coating titanium dioxide particles with aluminum oxide (col. 3, ll. 13-16, 44-47; Example 1 of Jacobson; col. 3, ll. 36-40; col. 4, ll. 49-60; col. 9, ll. 5-36; col. 9, ll. 38-57; col. 10, l. 38 – col. 11, l. 10; col. 11, l. 12 – col. 12, l. 9; Examples 1, 2 and 4-6 of El-Shoubary), El-Shoubary teaches further incorporating additional materials such as organosulfonic compound (col. 3, ll. 37-39 of El-Shoubary), polyalcohols (col. 6, ll. 29-35 of El-Shoubary), alkanolamines (col. 6, ll. 29-35 of El-Shoubary), and inorganic phosphates (col. 6, ll. 35-36 of El-Shoubary).  Given El-Shoubary teaches unexpected benefits and advantages are achieved using the treated titanium dioxide particles (col. 7, ll. 22-32 of El-Shoubary), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the treated titanium dioxide particles of Jacobson and incorporate any one or more of the additional coating treatment materials such as organosulfonic compound (col. 3, ll. 37-39 of El-Shoubary), polyalcohols (col. 6, ll. 29-35 of El-Shoubary), alkanolamines (col. 6, ll. 29-35 of El-Shoubary), and inorganic phosphates (col. 6, ll. 35-36 of El-Shoubary) of El-Shoubary.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the resultant treated titanium dioxide particles of Jacobson as modified by El-Shoubary would exhibit and possess the unexpected benefits and advantages are achieved according to El-Shoubary’s teachings (col. 7, ll. 22-32 of El-Shoubary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731